Citation Nr: 1103023	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
also claimed as secondary to a service-connected left ankle 
disorder.

2.  Entitlement to service connection for a left hip disorder, 
also claimed as secondary to a service-connected left ankle 
disorder.

3.  Entitlement to service connection for a tailbone disorder, 
also claimed as secondary to a service-connected left ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 
1951 to March 1954 and again from December 1954 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The case was brought before the Board in October 2010, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been partially 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal.  

The issue of entitlement to service connection for a left 
kidney disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

Unfortunately, despite the lengthy procedural history in this 
case, the claims must once again be remanded because the AMC did 
not follow the prior remand orders.  The Board is obligated by 
law to ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Veteran originally filed claims for service connection for 
these conditions indicating sometime in 1953, while on active 
duty, he fell from the back of a truck hitting his left side.  He 
claims his left leg, to include his knee, hip, ankle and 
tailbone, took the majority of the impact. 

His left ankle disability, during the pendency of this appeal, 
was service connected by a December 2007 rating decision.  
Thereafter, the Veteran's representative also claimed that, in 
the alternative, the Veteran's left-sided disorders of the hip, 
knee and tailbone, could have been caused or aggravated by his 
service-connected left ankle disorder. 

This case was before the Board in October 2010 where, at that 
time, the Board recognized appropriate development for the 
"secondary" aspect of the claim had not been completed, to 
include adequate Veterans' Claims Assistance Act (VCAA) notice.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, because the secondary aspect of the Veteran's claim 
was not raised until later, the Veteran was never afforded a 
letter explaining the evidence necessary to substantiate a 
service-connection claim premised on a theory of secondary 
causation.

In response to the 2010 Remand order, the AMC sent the Veteran a 
letter in October 2010, but this letter once again did not 
address substantiating service connection claims claimed as 
secondary to another service-connection claim.

That is, any disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Accordingly, corrective action is required.

The Board further notes the claims were previously remanded to 
afford the Veteran an appropriate VA examination to ascertain the 
likely etiology of the Veteran's left hip, left knee and 
tailbone, to include whether these conditions are at least as 
likely as not caused or aggravated by the Veteran's service-
connected left ankle.  

The Veteran was afforded appropriate VA examinations in October 
2010 where the examiners addressed the Veteran's secondary 
theory, but did not address whether the Veteran's left hip, left 
knee or tailbone could directly be attributed to his military 
service.

As indicated above, the Veteran claims he fell off a truck on or 
around 1953 injuring his left leg, to include the tailbone, left 
hip and left knee.  

Regrettably, the Veteran's service treatment records are 
unavailable for review despite numerous efforts by the RO to 
obtain them through other means.  Where "service medical records 
are presumed destroyed . . . the BVA's [Board's] obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, there is no adverse presumption of service connection as 
a result of the loss of these records.  Cromer v. Nicholson, 455 
F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty 
to assist the Veteran in obtaining evidence from alternate or 
collateral sources.  Id.  

The only record in the claims folder available is a Surgeon 
General's report indicating on January 1953 the Veteran incurred 
a left ankle sprain/strain related to a sports-related injury. 

No records substantiate the Veteran's recollections of his 
described incident of falling off a truck.

In any case, however, the VA is required to consider all possible 
theories of recovery.  See West v. Brown, 7 Vet. App. 329 (1995) 
(en banc).  As such, the examiners should be asked to provide an 
addendum as to whether the Veteran's left hip, left knee and 
tailbone disorders are directly attributable to his in-service 
sports-related injury or any other incident of his military 
service as described by the Veteran.  

The AMC should also take this opportunity to obtain VA outpatient 
treatment records from December 2007 to the present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC must once again send corrective 
VCAA notice to ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In particular, 
the Veteran should be informed of how to 
establish his claims of secondary service 
connection under 38 C.F.R. § 3.310.

2.  Obtain the Veteran's medical records for 
treatment of his claimed disabilities from 
the VA Medical Center in Omaha from December 
2007 to the present. All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available. 

3.  After obtaining the above records, to the 
extent available, ask the October 2010 VA 
examiners to offer an addendum to their 
opinion opining as to whether the Veteran's 
left hip, left knee or tailbone diagnoses are 
"at least as likely as not" directly 
related to the 1953 left-sided injury or any 
other incident of the Veteran's military 
service.

If the same examiners are not available, 
schedule the Veteran for an appropriate VA 
examination for the claimed conditions of 
left hip, left knee and tailbone disorders, 
claimed also as secondary to his service-
connected left ankle disorder, to determine 
the extent and likely etiology of any left-
sided condition(s) found, specifically:  
Whether the Veteran's left hip, left knee or 
tailbone disabilities are caused or 
aggravated by any direct incident of 
service, to include the 1953 injury.
 
The claims folder and a copy of this decision 
must be reviewed by the examiner and the 
examiner should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After completion of the above, the RO 
should review the claims.  If the claims 
remain denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the opportunity 
to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010). 

	(CONTINUED ON NEXT PAGE)



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

